Citation Nr: 0116065	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  95-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel  


INTRODUCTION

The veteran had active military service from May 1943 to May 
1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1992 and subsequent rating decisions from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
a low back disability.  

The June 1997 Board decision remanded claims for service 
connection for hearing loss, tinnitus, and residuals of a low 
back injury to obtain additional medical records and a VA 
audiological examination.  A September 2000 rating decision 
granted service connection and an initial noncompensable 
rating for bilateral hearing loss and service connection and 
an initial 10 percent rating for tinnitus, which was a full 
grant of the two claims.  A March 2001 rating decision later 
increased the rating for bilateral hearing loss to 10 
percent.  Therefore, the only matter still before the Board 
is the claim of entitlement to service connection for a low 
back disability.  


REMAND

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  In this case, the 
RO obtained the available service medical records and post-
service medical records from the identified health care 
providers.  Pursuant to the June 1997 Board remand, the RO 
requested medical records from the VA Medical Center in 
Livermore, California, and received a December 1997 
confirmation that no records could be located for the 
veteran.  The veteran filed lay statements with the RO and 
provided sworn testimony at two regional office hearings in 
October 1993 and June 1996.  The VA still has a duty, 
however, to comply with new law and to assist the veteran in 
obtaining a VA examination and medical opinion.  

A remand is required to comply with the new law, including 
the notice and duty to assist provisions, contained in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), which 
the President signed into law on November 9, 2000.  Among 
other things, this law eliminates the concept of a well-
grounded claim, which was the basis of denial of service 
connection in the September 2000 rating decision; redefines 
the obligations of the VA with respect to the duty to assist; 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
addition, because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The medical evidence includes a diagnosis of a current low 
back disability and lay assertions of continuing back pain 
since service.  VA diagnoses from March 1992 to October 1992 
include lumbosacral degenerative joint disease and chronic 
low back pain.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In lay 
statements and hearing testimony, the veteran also contends 
that, while refueling an airplane during active duty, he fell 
from an airplane wing and injured his low back.  Although he 
is not competent to link a current low back disability to a 
specific in-service event, he is competent to provide 
evidence of that he fell in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran 
contends that his back complaints were undocumented at sick 
call the next day because the examiner focused primarily on 
acute tonsil and inner ear complaints, which coincided with 
the fall.  A separation record shows that the veteran worked 
as an aviation machinist's mate in service, and, as he 
contends, he did go to sick call for chronic tonsillitis in 
May 1945.  The record does not, however, include 
documentation of a fall from an airplane wing or show in-
service treatment of a back disability.  The veteran's spine 
was deemed normal at the May 1946 separation examination and 
Reserve examinations in October 1950 and March 1956.  The 
first complaint of a back disability appeared in March 1956 
when the veteran reported wearing a back brace or support at 
some time in the past.  He testified that he was silent about 
back complaints at military examinations because he wanted to 
continue on Reserve duty after active service.  

Given the conflicting data in the record, the VA has a duty 
to assist the veteran in obtaining a VA examination and 
medical opinion.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  A VA examination is necessary because 
the veteran requested a VA examination in September 1992 and 
because the medical evidence does not include a nexus opinion 
as to whether a current low back disability is related to a 
fall from an airplane wing or another in-service event.  If a 
diagnosis is not supported by the finding on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2000).  

In statements dated in June 1993 and July 1997, the veteran 
referred to treatment by private doctors.  The RO attempted 
to obtain consent forms from the veteran subsequent to the 
July 1997 statement, but the veteran did not respond.  To 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements under the new 
law, the case is REMANDED to the RO for the following 
development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a low back disability 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The veteran should be afforded the 
appropriate VA examination of the low 
back.  Any further indicated special 
studies should be conducted.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2000).  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's low back 
disability; b) whether it is as likely as 
not that any current low back disability 
identified is causally related to a fall 
from an airplane wing or any other in-
service event.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a low back 
disability based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  A 
reasonable period of time for a response 
should be afforded.  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




